

Table of Contents

Exhibit 10.1

Goldman, Sachs & Co. | 85 Broad Street | New York, New York 10004 | TEL: 212 902
1000

Opening Transaction

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda A/C: [spacer.gif] [spacer.gif] 028569176 From: [spacer.gif] [spacer.gif]
Goldman, Sachs & Co. Re: [spacer.gif] [spacer.gif] Collared Accelerated Stock
Buyback Ref. No: [spacer.gif] [spacer.gif] As provided in the Supplemental
Confirmation Date: [spacer.gif] [spacer.gif] September 28, 2007

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

This master confirmation (this ‘‘Master Confirmation’’), dated as of
September 28, 2007 is intended to supplement the terms and provisions of certain
Transactions (each, a ‘‘Transaction’’) entered into from time to time between
Goldman, Sachs & Co. (‘‘GS&Co.’’) and Aspen Insurance Holdings Limited
(‘‘Counterparty’’). This Master Confirmation, taken alone, is neither a
commitment by either party to enter into any Transaction nor evidence of a
Transaction. The terms of any particular Transaction shall be set forth in (i) a
Supplemental Confirmation in the form of Schedule A hereto (a ‘‘Supplemental
Confirmation’’), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation and (ii) a Trade
Notification in the form of Schedule B hereto (a ‘‘Trade Notification’’), which
shall reference the relevant Supplemental Confirmation and supplement, form a
part of, and be subject to such Supplemental Confirmation. This Master
Confirmation, each Supplemental Confirmation and the related Trade Notification
together shall constitute a ‘‘Confirmation’’ as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the ‘‘Equity Definitions’’), as published by the International
Swaps and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency — Cross Border) (the
‘‘Agreement’’) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without regard to the
conflicts of law principles) as the governing law and US Dollars (‘‘USD’’) as
the Termination Currency, (ii) the election that subparagraph (ii) of
Section 2(c) will not apply to the Transactions, (iii) the replacement of the
word ‘‘third’’ in the last line of Section 5(a)(i) with the word ‘‘first’’ and
(iv) the election that the ‘‘Cross Default’’ provisions of Section 5(a)(vi)
shall apply to Counterparty, with a ‘‘Threshold Amount’’ of USD50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master


--------------------------------------------------------------------------------




Table of Contents

Confirmation, any Supplemental Confirmation, any Trade Notification and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Trade Notification, (ii) such
Supplemental Confirmation; (iii) this Master Confirmation; (iv) the Agreement;
and (v) the Equity Definitions.

[spacer.gif] [spacer.gif] 1.  Each Transaction constitutes a Share Forward
Transaction for the purposes of the Equity Definitions. Set forth below are the
terms and conditions which, together with the terms and conditions set forth in
the related Supplemental Confirmation and Trade Notification (in respect of the
relevant Transaction), shall govern each such Transaction.

General Terms:

[spacer.gif] [spacer.gif] [spacer.gif] Trade Date: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Buyer: [spacer.gif] Counterparty

[spacer.gif] [spacer.gif] [spacer.gif] Seller: [spacer.gif] GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif] Shares: [spacer.gif] Ordinary Shares,
$0.0015144558 par value of Counterparty (Ticker: AHL)

[spacer.gif] [spacer.gif] [spacer.gif] Forward Price: [spacer.gif] The average
of the VWAP Prices for each Exchange Business Day in the Calculation Period.

[spacer.gif] [spacer.gif] [spacer.gif] VWAP Price: [spacer.gif] For any Exchange
Business Day, as determined by the Calculation Agent based on the New York Stock
Exchange 10b-18 Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page ‘‘AHL.N <Equity> AQR_SEC’’ (or any successor thereto). For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and pursuant
to the conditions of Rule 10b-18(b)(3), each under the Exchange Act (as defined
herein) (such trades, ‘‘Rule 10b-18 eligible transactions’’).

[spacer.gif] [spacer.gif] [spacer.gif] Forward Price [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] Adjustment Amount: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Calculation Period: [spacer.gif] The
period from and including the first Exchange Business Day immediately following
the Hedge Completion Date to and including the Termination Date (as adjusted in
accordance with the provisions hereof).

[spacer.gif] [spacer.gif] [spacer.gif] Termination Date: [spacer.gif] For each
Transaction, the Scheduled Termination Date set forth in the Supplemental
Confirmation (as the same may


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] be postponed in accordance
with the provisions hereof); provided that GS&Co. shall have the right to
designate any date (the ‘‘Accelerated Termination Date’’) on or after the First
Acceleration Date to be the Termination Date by providing notice to Counterparty
of any such designation on such date.

[spacer.gif] [spacer.gif] [spacer.gif] First Acceleration Date: [spacer.gif] For
each Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Period: [spacer.gif] The period
from and including the day immediately after the Trade Date to and including the
Hedge Completion Date (as adjusted in accordance with the provisions hereof).

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Completion Date: [spacer.gif] For
each Transaction, as set forth in the Trade Notification, to be the Exchange
Business Day on which GS&Co. finishes establishing its initial Hedge Positions
in respect of such Transaction, as reasonably determined by GS&Co., which date
shall be subject to any limitations set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Period Reference Price:
[spacer.gif] For each Transaction, as set forth in the Trade Notification, to be
the average of the VWAP Prices for each Exchange Business Day in the Hedge
Period.

[spacer.gif] [spacer.gif] [spacer.gif] Market Disruption Event: [spacer.gif] The
definition of ‘‘Market Disruption Event’’ in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words ‘‘at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be’’ and
inserting the words ‘‘at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period’’ after the word
‘‘material,’’ in the third line thereof.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Notwithstanding anything to
the contrary in the Equity Definitions, to the extent that a Disrupted Day
occurs in the Hedge Period, the Calculation Period, or the Settlement Valuation
Period, the Calculation Agent may in good faith and acting in a commercially
reasonable manner postpone the Hedge Completion Date or the Termination Date, or
extend the Settlement Valuation Period, as the case may be. In such event, the
Calculation Agent must determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Hedge Period Reference Price, the
Forward Price or the Settlement Price, as the case may be, or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during the Hedge Period,
the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Hedge Period Reference Price, the Forward Price
or the Settlement Price, as the case may be, with such adjustments based on,
among other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares.

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] If a Disrupted Day occurs
during the Hedge Period, the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the nine immediately following Scheduled
Trading Days is a Disrupted Day, then the Calculation Agent, in its good faith
and commercially reasonable discretion, may either (i) deem such ninth Scheduled
Trading Day to be an Exchange Business Day and determine the VWAP Price for such
ninth Scheduled Trading Day using its good faith estimate of the value of the
Shares on such ninth Scheduled Trading Day based on the volume, historical
trading patterns and price of the Shares and such other factors as it deems
appropriate or (ii) further extend the Hedge Period, the Calculation Period or
the Settlement Valuation Period, as the case may be, as it deems necessary to
determine the VWAP Price.

[spacer.gif] [spacer.gif] [spacer.gif] Exchange: [spacer.gif] New York Stock
Exchange

[spacer.gif] [spacer.gif] [spacer.gif] Related Exchange(s): [spacer.gif] All
Exchanges.

[spacer.gif] [spacer.gif] [spacer.gif] Prepayment\Variable
Obligation: [spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif] Prepayment Amount: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Prepayment Date: [spacer.gif] Three (3)
Exchange Business Days following the Trade Date.

[spacer.gif] [spacer.gif] [spacer.gif] Counterparty Additional Payment Amount:
[spacer.gif] For each Transaction, as set forth in the Supplemental
Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Counterparty Additional Payment Date:
[spacer.gif] Three (3) Exchange Business Days following the Trade Date.


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Terms: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] Physical Settlement: [spacer.gif]
Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

[spacer.gif] [spacer.gif] [spacer.gif] Number of Shares to be Delivered:
[spacer.gif] A number of Shares equal to (a) the Prepayment Amount divided by
(b) the Forward Price minus the Forward Price Adjustment Amount; provided that
the Number of Shares to be Delivered shall not be less than the Minimum Shares
and not greater than the Maximum Shares. The Number of Shares to be Delivered on
the Settlement Date shall be reduced, but not below zero, by any Shares
delivered pursuant to the Minimum Share Delivery described below.

[spacer.gif] [spacer.gif] [spacer.gif] Excess Dividend Amount: [spacer.gif] For
the avoidance of doubt, all references to the Excess Dividend Amount shall be
deleted from Section 9.2(a)(iii) of the Equity Definitions.

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Date: [spacer.gif] Three (3)
Exchange Business Days following the Termination Date.

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Currency: [spacer.gif] USD

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Share Delivery: [spacer.gif]
GS&Co. shall deliver a number of Shares equal to the Minimum Shares on the
Minimum Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Minimum Share Delivery Date deemed to be a ‘‘Settlement
Date’’ for purposes of such Section 9.4.

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Share Delivery Date: [spacer.gif]
Three (3) Exchange Business Days following the Hedge Completion Date.

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Shares: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Maximum Shares: [spacer.gif] For each
Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Share Adjustments: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] Potential Adjustment Event: [spacer.gif]
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

[spacer.gif] [spacer.gif] [spacer.gif] Extraordinary Dividend: [spacer.gif] For
any calendar quarter occurring (in whole or in part) during the period from and
including the first day of the Calculation Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such calendar quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (B) of the Equity
Definitions) (a ‘‘Dividend’’) the amount or value of which (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.

[spacer.gif] [spacer.gif] [spacer.gif] Ordinary Dividend Amount: [spacer.gif]
For each Transaction, as set forth in the Supplemental Confirmation.

[spacer.gif] [spacer.gif] [spacer.gif] Method of Adjustment: [spacer.gif]
Calculation Agent Adjustment

[spacer.gif] [spacer.gif] [spacer.gif] Extraordinary Events: [spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] Consequences of Merger Events:
[spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] (a)    Share-for-Share: [spacer.gif]
Modified Calculation Agent Adjustment

[spacer.gif] [spacer.gif] [spacer.gif] (b)    Share-for-Other: [spacer.gif]
Cancellation and Payment

[spacer.gif] [spacer.gif] [spacer.gif] (c)    Share-for-Combined: [spacer.gif]
Component Adjustment

[spacer.gif] [spacer.gif] [spacer.gif] Determining Party: [spacer.gif] GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif] Tender Offer: [spacer.gif] Applicable;
provided that (i) Section 12.1(l) of the Equity Definitions shall be amended (x)
by deleting the parenthetical in the fifth line thereof, (y) by replacing
‘‘that’’ in the fifth line thereof with ‘‘whether or not such announcement’’ and
(z) by adding immediately after the words ‘‘Tender Offer’’ in the fifth line
thereof ‘‘, and any publicly announced change or amendment to such an
announcement (including the announcement of an abandonment of such intention)’’
and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be
amended by replacing each occurrence of the words ‘‘Tender Offer Date’’ by
‘‘Announcement Date.’’

[spacer.gif] [spacer.gif] [spacer.gif] Consequences of Tender Offers:
[spacer.gif]

[spacer.gif] [spacer.gif] [spacer.gif] (a)    Share-for-Share: [spacer.gif]
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif] (b)    Share-for-Other: [spacer.gif]
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif] (c)    Share-for-Combined: [spacer.gif]
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif] Nationalization,
Insolvency or Delisting: [spacer.gif] Cancellation and Payment; provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.

Additional Disruption Events:

[spacer.gif] [spacer.gif] [spacer.gif] (a)    Change in Law: [spacer.gif]
Applicable

[spacer.gif] [spacer.gif] [spacer.gif] (b)    Failure to Deliver: [spacer.gif]
Applicable

[spacer.gif] [spacer.gif] [spacer.gif] (c)    Insolvency Filing: [spacer.gif]
Applicable

[spacer.gif] [spacer.gif] [spacer.gif] (d)    Loss of Stock Borrow: [spacer.gif]
Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words ‘‘at a rate equal to or less
than the Maximum Stock Loan Rate’’ and replacing them with ‘‘at a rate of return
equal to or greater than zero’’.

[spacer.gif] [spacer.gif] [spacer.gif]          Hedging Party: [spacer.gif]
GS&Co.

[spacer.gif] [spacer.gif] [spacer.gif]          Determining Party: [spacer.gif]
GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

[spacer.gif] [spacer.gif] [spacer.gif] Non-Reliance/Agreements and
Acknowledgements Regarding Hedging Activities/Additional Acknowledgements:
[spacer.gif] Applicable

[spacer.gif] [spacer.gif] [spacer.gif] Transfer: [spacer.gif] Notwithstanding
anything to the contrary in the Agreement, GS&Co. may assign, transfer and set
over all rights, title and interest, powers, privileges and remedies of GS&Co.
under this Transaction, in whole or in part, to an affiliate of GS&Co. whose
obligations are guaranteed by The Goldman Sachs Group, Inc. without the consent
of Counterparty; provided that any such assignment will not cause a Tax Event
with Counterparty as an Affected Party.


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] GS&Co. Payment Instructions: [spacer.gif]
Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021

[spacer.gif] [spacer.gif] [spacer.gif] Counterparty’s Contact Details for
Purpose of Giving Notice: [spacer.gif] Richard Houghton
Aspen Insurance Holdings Limited
c/o Aspen Insurance UK Limited
30 Fenchurch Street
London EC3M 3BD
United Kingdom
Telephone No.: +44 207 184 8212
Facsimile No.: +44 207 184 8500

[spacer.gif] [spacer.gif] [spacer.gif] GS&Co.’s Contact Details for Purpose of
Giving Notice: [spacer.gif] Telephone No.: (212) 902-8996
Facsimile No.: (212) 902-0112
Attention: Equity Operations: Options and Derivatives
    
With a copy to:
Tracey McCabe
Equity Capital Markets
One New York Plaza
New York, NY 10004
Telephone No.: (212) 357-0428
Facsimile No.: (212) 902-3000

[spacer.gif] [spacer.gif] 2.  Calculation Agent.    GS&Co.

[spacer.gif] [spacer.gif] 3.  Additional Mutual Representations, Warranties and
Covenants.    In addition to the representations and warranties in the
Agreement, each party represents, warrants and covenants to the other party
that:

(a)    Eligible Contract Participant.    It is an ‘‘eligible contract
participant’’, as defined in the U.S. Commodity Exchange Act (as amended), and
is entering into each Transaction hereunder as principal and not for the benefit
of any third party.

(b)    Accredited Investor.    Each party acknowledges that the offer and sale
of each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the ‘‘Securities Act’’), by virtue of
Section 4(2) thereof and the provisions of Regulation D thereunder (‘‘Regulation
D’’). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
‘‘accredited investor’’ as that term is defined under Regulation D and (iii) the
disposition of each Transaction is restricted under this Master Confirmation,
the Securities Act and state securities laws.

[spacer.gif] [spacer.gif] 4.  Additional Representations, Warranties and
Covenants of Counterparty.    In addition to the representations, warranties and
covenants in the Agreement and those contained herein, as of (i) the date
hereof, (ii) the Trade Date for each Transaction hereunder and (iii) to the
extent indicated below, each day during the Hedge Period and Calculation Period
for each Transaction hereunder, Counterparty represents, warrants and covenants
to GS&Co. that:

(a)    the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the ‘‘Exchange Act’’);


--------------------------------------------------------------------------------




Table of Contents

(b)    it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);

(c)    each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(d)    without limiting the generality of Section 13.1 of the Equity
Definitions, it acknowledges that GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction under FASB
Statements 128, 133 as amended, or 149, 150, EITF 00-19, EITF 03-6 (or any
successor issue statements) or under Financial Accounting Standards Board’s
Liabilities & Equity Project;

(e)    Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(f)    Counterparty shall report each Transaction as required under Regulation
S-K and/or Regulation S-B under the Exchange Act, as applicable;

(g)    Counterparty is not, and will not be, engaged in a ‘‘distribution’’ of
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares for purposes of Regulation M promulgated under the Exchange Act
(‘‘Regulation M’’) at any time during the Hedge Period or the Relevant Period
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such distribution (a ‘‘Regulation M Distribution Notice’’) not later than the
Scheduled Trading Day immediately preceding the first day of the relevant
‘‘restricted period’’ (as defined in Regulation M); Counterparty acknowledges
that any such notice may cause the Hedge Period or the Calculation Period to be
extended or suspended pursuant to Section 5 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 6 below; ‘‘Relevant Period’’ means, for any Transaction, the
period commencing on the first day of the Calculation Period and ending on the
20th Exchange Business Day immediately following the end of the Calculation
Period (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to ‘‘Special Provisions for Friendly Transaction
Announcements’’ below), or such earlier day as elected by GS&Co. and
communicated to Counterparty on such day;

(h)    Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted GS&Co. an option; GS&Co. may purchase shares
for its own account at an average price that may be greater than, or less than,
the price paid by Counterparty under the terms of the related Transaction;

(i)    as of the Trade Date, the Prepayment Date, the Minimum Share Delivery
Date, the Settlement Date and any Second Settlement Date for each Transaction,
Counterparty is not insolvent (including, without limitation, for purpose of the
Companies Act of 1981 of Bermuda) as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
‘‘Bankruptcy Code’’) and Counterparty would be able to purchase a number of
Shares equal to the Maximum Shares in compliance with the laws of the
jurisdiction of Counterparty’s incorporation;


--------------------------------------------------------------------------------




Table of Contents

(j)    Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an ‘‘investment company’’ as such term is defined in
the Investment Company Act of 1940, as amended; and

(k)    subject to Section 7(b) below, it has not and, during the Hedge Period or
Relevant Period for any Transaction, will not enter into agreements similar to
the Transactions described herein where any initial hedge period (however
defined), the calculation period (however defined), or the relevant period
(however defined) or any settlement valuation period (however defined) in such
other transaction will overlap at any time (including as a result of extensions
in such initial hedge period, calculation period, relevant period or settlement
valuation period as provided in the relevant agreements) with any Hedge Period,
the Relevant Period or, if applicable, any Settlement Valuation Period under
this Master Confirmation. In the event that the initial hedge period,
calculation period, relevant period or settlement valuation period in any other
similar transaction overlaps with any Hedge Period, the Relevant Period or, if
applicable, any Settlement Valuation Period under this Master Confirmation as a
result of any postponement of the Hedge Completion Date or the Termination Date
or extension of the Settlement Valuation Period pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.

[spacer.gif] [spacer.gif] 5.  Suspension of Hedge Period, Calculation Period or
Settlement Valuation Period.

(a)    If Counterparty concludes that it will be engaged in a distribution of
the Shares for purposes of Regulation M, Counterparty agrees that it will, on a
day no later than the Scheduled Trading Day immediately preceding the start of
the relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. If on any Scheduled Trading Day Counterparty delivers the Regulation M
Distribution Notice in writing (and confirms by telephone) by 8:30 a.m. New York
Time (the ‘‘Notification Time’’) then such notice shall be effective as of such
Notification Time. In the event that Counterparty delivers such Regulation M
Distribution Notice in writing and/or confirms by telephone after the
Notification Time, then such notice shall be effective as of 8:30 a.m. New York
Time on the following Scheduled Trading Day or as otherwise required by law or
agreed between Counterparty and GS&Co. Upon the effectiveness of such Regulation
M Distribution Notice, the Calculation Period, the Hedge Period and/or the
Settlement Valuation Period, as the case may be, shall be suspended and the
Termination Date or the Hedge Completion Date or both, as the case may be, shall
be postponed, or the Settlement Valuation Period extended, as the case may be,
for each Scheduled Trading Day in such restricted period; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 6 below, including, without limitation, the
requirement that such notice be made at a time at which none of Counterparty or
any officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

(b)    In the event that GS&Co. concludes, in its reasonable discretion, based
on advice of outside legal counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co.), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Hedge Period, the
Calculation Period or, if applicable, the Settlement Valuation Period, GS&Co.
may by written notice to Counterparty elect to suspend the Hedge Period, the
Calculation Period and/or the Settlement Valuation Period, as the case may be,
for such number of Scheduled Trading Days as is specified in the notice;
provided that GS&Co. may exercise such right to refrain from purchasing Shares
only in relation to events or circumstances that are not the result of
deliberate actions of it or any of its affiliates with the intent to avoid its
obligations under the terms of any Transaction; provided further that GS&Co. may
exercise its right to refrain from purchasing Shares as a result of policies and
procedures voluntarily adopted by GS&Co. only in relation to events or
circumstances that (i) are unknown to it or any of its affiliates at the Trade
Date of any Transaction and (ii) occur within the normal course of its or any of
its affiliates business. The


--------------------------------------------------------------------------------




Table of Contents

notice shall not specify, and GS&Co. shall not otherwise communicate to
Counterparty, the reason for GS&Co.’s election to suspend the Hedge Period, the
Calculation Period and/or the Settlement Valuation Period, as the case may be.
The Hedge Period, the Calculation Period and/or the Settlement Valuation Period,
as the case may be, shall be suspended and the Hedge Completion Date or the
Termination Date or both, as the case may be, shall be postponed, or the
Settlement Valuation Period extended, as the case may be, for each Scheduled
Trading Day occurring during any such suspension.

(c)    In the event that the Calculation Period, the Hedge Period and/or the
Settlement Valuation Period, as the case may be, is suspended pursuant to
Section 5(a) or 5(b) above during the regular trading session on the Exchange,
such suspension shall be deemed to be an additional Market Disruption Event, and
the second and third paragraphs under ‘‘Market Disruption Event’’ shall apply.

(d)    In the event that the Calculation Period is extended pursuant to any
provision hereof (including, without limitation, pursuant to Section 9(d)
below), the Calculation Agent, in its good faith and commercially reasonable
discretion, shall adjust any relevant terms of the related Transaction if
necessary to preserve as nearly as practicable the economic terms of such
Transaction prior to such extension; provided that Counterparty shall not be
required to make any additional cash payments or deliver any Shares in
connection with any such adjustments.

[spacer.gif] [spacer.gif] 6.  10b5-1 Plan.    Counterparty represents, warrants
and covenants to GS&Co. that for each Transaction:

(a)    Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (‘‘Rule 10b5-1’’). It is
the intent of the parties that each Transaction entered into under this Master
Confirmation comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and
each Transaction entered into under this Master Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c).

(b)    Counterparty will not seek to control or influence GS&Co. to make
‘‘purchases or sales’’ (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under
any Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.

(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a ‘‘plan’’ as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification, waiver or termination shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

[spacer.gif] [spacer.gif] 7.  Counterparty Purchases.

(a)    Subject to Section 7(b) below, Counterparty (or any ‘‘affiliated
purchaser’’ as defined in Rule 10b-18 under the Exchange Act (‘‘Rule 10b-18’’))
shall not, without the prior written consent of GS&Co., directly or indirectly
purchase any Shares, listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Hedge Period or Relevant Period (as extended pursuant to the
provisions hereof) or, if applicable, Settlement Valuation Period. During this
time, any such purchases by Counterparty shall be made through GS&Co., or if not
through GS&Co., with the prior written consent of GS&Co., and in


--------------------------------------------------------------------------------




Table of Contents

compliance with Rule 10b-18 or otherwise in a manner that Counterparty and
GS&Co. believe is in compliance with applicable requirements.

(b)    In respect of any Transaction, the parties agree that Section 4(k) and
Section 7(a) shall not prohibit privately-negotiated, off-market repurchases of
Shares by Counterparty from Appleby Trust (Bermuda) Limited or any of its
successors during the Hedge Period, Calculation Period or, if applicable,
Settlement Valuation Period of such Transaction.

[spacer.gif] [spacer.gif] 8.  Additional Termination Event.    The declaration
of any Extraordinary Dividend by the Issuer during the Calculation Period will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and all Transactions hereunder as the Affected Transactions.

[spacer.gif] [spacer.gif] 9.  Special Provisions for Merger
Transactions.    Notwithstanding anything to the contrary herein or in the
Equity Definitions,

(a)    Counterparty shall, prior to the opening of trading in the Shares on any
day during any Hedge Period, Calculation Period or Settlement Valuation Period,
as the case may be, on which Counterparty makes, or expects to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act of 1933,
as amended) of any Merger Transaction, notify GS&Co. of such public
announcement;

(b)    promptly notify GS&Co. following any such announcement that such
announcement has been made; and

(c)    promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d)    GS&Co. in its sole discretion may (i) make adjustments to the terms of
any Transaction, including, without limitation, the Termination Date, the
Forward Price Adjustment Amount and the Maximum Shares to account for the number
of Shares that could be purchased on each day during the Hedge Period or the
Calculation Period in compliance with Rule 10b-18 following such public
announcement, provided that Counterparty shall not be required to make any
additional cash payments or deliver any Shares in connection with any such
adjustments (unless otherwise provided for in Sections 10 or 15 below) or (ii)
treat the occurrence of such public announcement as an Additional Termination
Event with Counterparty as the sole Affected Party.

‘‘Merger Transaction’’ means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

[spacer.gif] [spacer.gif] 10.  Special Provisions for Friendly Transaction
Announcements.    (a)    If a Friendly Transaction Announcement occurs on or
prior to the Settlement Date for any Transaction, then the Number of Shares to
be Delivered for such Transaction shall be determined as if the words ‘‘not less
than the Minimum Shares and’’ and ‘‘, but not below zero,’’ were deleted from
the definition thereof. If a Friendly Transaction Announcement occurs after the
Trade Date, but prior to the First Acceleration Date of any Transaction, the
First Acceleration Date shall be the date of such Friendly Transaction
Announcement. If a Friendly Transaction Announcement occurs after the Settlement
Date for any Transaction or any earlier date of termination or cancellation of
such Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions, then


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif]   a second settlement of such Transaction (a ‘‘Second
Settlement’’) shall occur (notwithstanding such earlier termination or
cancellation) with a Number of Shares to be Delivered equal to the lesser of (i)
zero and (ii) (x) the Number of Shares to be Delivered determined pursuant to
the first sentence of this paragraph as if such Friendly Transaction
Announcement occurred prior to such Settlement Date minus (y) the Number of
Shares to be Delivered determined pursuant to Section 1 of this Confirmation
(provided that in the case of a Second Settlement occurring after such an early
termination or cancellation, a Number of Shares to be Delivered shall not be
determined and instead a Forward Cash Settlement Amount will be determined as
provided in Annex A). If the Number of Shares to be Delivered for any settlement
of any Transaction is a negative number, then the terms of the Counterparty
Settlement Provisions in Annex A shall apply.

(b)    ‘‘Friendly Transaction Announcement’’ means (i) an Acquisition
Transaction Announcement by Counterparty or its board of directors prior to the
last day of the Relevant Period or any earlier date of termination or
cancellation of the relevant Transaction pursuant to Section 6 of the Agreement
or Article 12 of the Equity Definitions (such date, the ‘‘Actual Termination
Date’’), (ii) an announcement by Counterparty or its board of directors prior to
the date three months following the Scheduled Termination Date that an
Acquisition Transaction that is the subject of an Acquisition Transaction
Announcement occurring prior to the Actual Termination Date has been approved,
agreed to, recommended by or otherwise consented to by Counterparty or its board
of directors, or negotiated by Counterparty or any authorized representative of
Counterparty, or (iii) where Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of any such
Acquisition Transaction prior to the date three months following the Scheduled
Termination Date, the absence of a recommendation that its shareholders reject
such transaction.

(c)    ‘‘Acquisition Transaction Announcement’’ means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent may result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

(d)    ‘‘Acquisition Transaction’’ means (i) any Merger Event (for purposes of
this definition the definition of Merger Event shall be read with the references
therein to ‘‘100%’’ being replaced by ‘‘25%’’ and to ‘‘50%’’ by ‘‘67.5%’’ and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition) or Tender Offer, or any
other transaction involving the merger of Counterparty with or into any third
party, (ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction, (iv) any acquisition, lease, exchange, transfer,
disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 33% of the market capitalization of Counterparty
(excluding, for the avoidance of doubt, transactions solely between or among
Counterparty and its subsidiaries) and (v) any transaction in which Counterparty
or its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

[spacer.gif] [spacer.gif] 11.  Acknowledgments.    The parties hereto intend
for:

(a)    Each Transaction to be a ‘‘securities contract’’ as defined in Section
741(7) of the Bankruptcy Code, a ‘‘swap agreement’’ as defined in Section
101(53B) of the Bankruptcy Code


--------------------------------------------------------------------------------




Table of Contents

and a ‘‘forward contract’’ as defined in Section 101(25) of the Bankruptcy Code,
and the parties hereto to be entitled to the protections afforded by, among
other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e),
546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(b)    The Agreement to be a ‘‘master netting agreement’’ as defined in Section
101(38A) of the Bankruptcy Code;

(c)    A party’s right to liquidate or terminate any Transaction, net out or
offset termination values or payment amounts, and to exercise any other remedies
upon the occurrence of any Event of Default or Termination Event under the
Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
‘‘contractual right’’ (as defined in the Bankruptcy Code);

(d)    Any cash, securities or other property transferred as performance
assurance, credit support or collateral with respect to each Transaction to
constitute ‘‘margin payments’’ and ‘‘transfers’’ (as defined in the Bankruptcy
Code); and

(e)    All payments for, under or in connection with each Transaction, all
payments for the Shares and the transfer of such Shares to constitute
‘‘settlement payments’’ and ‘‘transfers’’ (as defined in the Bankruptcy Code).

[spacer.gif] [spacer.gif] 12.  Credit Support Documents.    The parties hereto
acknowledge that no Transaction hereunder is secured by any collateral that
would otherwise secure the obligations of Counterparty herein or pursuant to the
Agreement.

13. Limitation on Set-off.    (a)    Notwithstanding anything to the contrary in
the Agreement or the Equity Definitions, the calculation of any Settlement
Amounts and Unpaid Amounts shall be calculated separately for (A) all Terminated
Transactions in the Shares of the Issuer that qualify as equity under applicable
accounting rules (collectively, the ‘‘Equity Shares’’) as determined by the
Calculation Agent and (B) all other Terminated Transactions under the Agreement
including, without limitation, Transactions in Shares other than those of the
Issuer (collectively, the ‘‘Other Shares’’) and the netting and set-off
provisions of the Agreement shall only operate to provide netting and set-off
(i) among Terminated Transactions in the Equity Shares and (ii) among Terminated
Transactions in the Other Shares. In no event shall the netting and set-off
provisions of the Agreement operate to permit netting and set-off between
Terminated Transactions in the Equity Shares and Terminated Transactions in the
Other Shares.

(b)    The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or an
Affected Party (‘‘X’’), the other party (‘‘Y’’) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (whether or not matured or contingent and whether or
not arising under the Agreement, and regardless of the currency, place of
payment or booking office of the obligation) against any obligation of Y owed to
X (whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 13.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 13 shall be
effective to create a charge or other security interest. This Section 13 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).


--------------------------------------------------------------------------------




Table of Contents

(c)    Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. ‘‘Equity Contract’’
means any transaction or instrument that does not convey rights to GS&Co. senior
to claims of common stockholders in the event of Counterparty’s bankruptcy.

[spacer.gif] [spacer.gif] 14.  Delivery of Shares.    (a)    GS&Co. may, by
notice to Counterparty prior to the Minimum Share Delivery Date (the ‘‘Nominal
Delivery Date’’), elect to deliver the Shares it is required to deliver under
‘‘Minimum Share Delivery’’ (above) on two or more dates (each, a ‘‘Staggered
Delivery Date’’) or at two or more times on the Nominal Delivery Date as
follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  in such notice, GS&Co. will specify
to Counterparty the related Staggered Delivery Dates (each of which will be on
or prior to the Nominal Delivery Date, but not prior to the beginning of the
Hedge Period) or delivery times and how it will allocate the Shares it is
required to deliver under ‘‘Minimum Share Delivery’’ (above) among the Staggered
Delivery Dates or delivery times; and

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  the aggregate number of Shares that
GS&Co. will deliver to Counterparty hereunder on all such Staggered Delivery
Dates and delivery times will equal the number of Shares that GS&Co. would
otherwise be required to deliver on such Nominal Delivery Date.

[spacer.gif] [spacer.gif] 15.  Early Termination.    In the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction (except as a
result of a Merger Event in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash), if either party would owe any amount
to the other party pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a ‘‘Payment Amount’’), then, in lieu of any payment of such Payment
Amount, Counterparty may, no later than the Early Termination Date or the date
on which such Transaction is terminated, elect to deliver or for GS&Co. to
deliver, as the case may be, to the other party a number of Shares (or, in the
case of a Merger Event, a number of units, each comprising the number or amount
of the securities or property that a hypothetical holder of one Share would
receive in such Merger Event (each such unit, an ‘‘Alternative Delivery Unit’’
and, the securities or property comprising such unit, ‘‘Alternative Delivery
Property’’)) with a value equal to the Payment Amount, as determined by the
Calculation Agent (and the parties agree that, in making such determination of
value, the Calculation Agent may take into account a number of factors,
including the market price of the Shares or Alternative Delivery Property on the
date of early termination and, if such delivery is made by GS&Co., the prices at
which GS&Co. purchases Shares or Alternative Delivery Property to fulfill its
delivery obligations under this Section 15); provided that in determining the
composition of any Alternative Delivery Unit, if the relevant Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash. If
such delivery is made by Counterparty, paragraphs 2 through 7 of Annex A shall
apply as if such delivery were a settlement of the Transaction to which Net
Share Settlement (as defined in Annex A) applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.

[spacer.gif] [spacer.gif] 16.  Calculations and Payment Date upon Early
Termination.    The parties acknowledge and agree that in calculating Loss
pursuant to Section 6 of the Agreement GS&Co. may (but need not) determine
losses without reference to actual losses incurred but based on expected losses
assuming a commercially reasonable (including without limitation with regard to
reasonable legal and regulatory guidelines) risk bid were used to determine loss
to avoid awaiting the delay associated with closing out any hedge or related
trading position in a commercially reasonable manner prior to or sooner
following the designation of an Early Termination Date. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif]   Agreement will be payable on the day that notice of
the amount payable is effective; provided that if Counterparty elects to receive
Shares or Alternative Delivery Property in accordance with Section 14, such
Shares or Alternative Delivery Property shall be delivered on a date selected by
GS&Co as promptly as practicable.

[spacer.gif] [spacer.gif] 17.  Special Provisions for Counterparty
Payments.    The parties hereby agree that, notwithstanding anything to the
contrary herein or in the Agreement, in the event that an Early Termination Date
(whether as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction and, as a result, Counterparty owes
to GS&Co. an amount calculated under Section 6(e) of the Agreement (calculated
as if the Transactions being terminated on such Early Termination Date were the
sole Transactions under the Agreement), such amount shall be deemed to be zero;
provided that following a Friendly Transaction Announcement, this Section
17 shall cease to apply.

[spacer.gif] [spacer.gif] 18.  Claim in Bankruptcy.    GS&Co. agrees that in the
event of the bankruptcy of Counterparty, GS&Co. shall not have rights or assert
a claim that is senior in priority to the rights and claims available to the
shareholders of the common stock of Counterparty.

[spacer.gif] [spacer.gif] 19.  Governing Law.    The Agreement, this Master
Confirmation, each Supplemental Confirmation, each Trade Notification and all
matters arising in connection with the Agreement, this Master Confirmation, each
Supplemental Confirmation and each Trade Notification shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine).

[spacer.gif] [spacer.gif] 20.  Offices.

The Office of GS&Co. for each Transaction is: One New York Plaza, New York, New
York 10004.

The Office of Counterparty for each Transaction is: Maxwell Roberts Building, 1
Church Street, Hamilton, HM 11, Bermuda.

[spacer.gif] [spacer.gif] 21.  Arbitration.    The Agreement, this Master
Confirmation, each Supplemental Confirmation and each Trade Notification are
subject to the following arbitration provisions:

(a)    All parties to this Confirmation are giving up the right to sue each
other in court, including the right to a trial by jury, except as provided by
the rules of the arbitration forum in which a claim is filed.

(b)    Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c)    The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

(d)    The arbitrators do not have to explain the reason(s) for their award.

(e)    The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f)    The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)    The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (‘‘NYSE’’) or
NASD Dispute Resolution (‘‘NASD-DR’’), or, if the NYSE and


--------------------------------------------------------------------------------




Table of Contents

NASD-DR decline to hear the matter, before the American Arbitration Association,
in accordance with their arbitration rules then in force. The award of the
arbitrator shall be final, and judgment upon the award rendered may be entered
in any court, state or federal, having jurisdiction.

No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.’’

[spacer.gif] [spacer.gif] 22.  Counterparts.    This Master Confirmation may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Master Confirmation
by signing and delivering one or more counterparts.


--------------------------------------------------------------------------------




Table of Contents

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Yours sincerely,   [spacer.gif]
[spacer.gif] GOLDMAN, SACHS & CO.   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Authorized Signatory

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Agreed and accepted by:
ASPEN INSURANCE HOLDINGS LIMITED By: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Name:   [spacer.gif] [spacer.gif] Title:


--------------------------------------------------------------------------------




Table of Contents

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda From: [spacer.gif] [spacer.gif] Goldman, Sachs & Co. Subject:
[spacer.gif] [spacer.gif] Collared Accelerated Stock Buyback Ref. No:
[spacer.gif] [spacer.gif] [Insert Reference No.] Date: [spacer.gif] [spacer.gif]
[Insert Date]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(‘‘GS&Co.’’) and Aspen Insurance Holdings Limited (‘‘Counterparty’’) (together,
the ‘‘Contracting Parties’’) on the Trade Date specified below. This
Supplemental Confirmation is a binding contract between GS&Co. and Counterparty
as of the relevant Trade Date for the Transaction referenced below.

[spacer.gif] [spacer.gif] 1.  This Supplemental Confirmation supplements, forms
part of, and is subject to the Master Confirmation dated as of
September 28, 2007 (the ‘‘Master Confirmation’’) between the Contracting
Parties, as amended and supplemented from time to time. All provisions contained
in the Master Confirmation govern this Supplemental Confirmation except as
expressly modified below.

[spacer.gif] [spacer.gif] 2.  The terms of the Transaction to which this
Supplemental Confirmation relates are as follows:

[spacer.gif] [spacer.gif] [spacer.gif] Trade Date: [spacer.gif] [•]

[spacer.gif] [spacer.gif] [spacer.gif] Forward Price Adjustment Amount:
[spacer.gif] USD [•]

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Completion Date: [spacer.gif] As
set forth in the Trade Notification, but in no event later than [•]

[spacer.gif] [spacer.gif] [spacer.gif] Scheduled Termination Date: [spacer.gif]
[•] months after the Hedge Completion Date, subject to GS&Co.’s right to
accelerate the Termination Date to any date on or after the First Acceleration
Date.

[spacer.gif] [spacer.gif] [spacer.gif] First Acceleration Date: [spacer.gif] [•]
(or, if such date is not a Scheduled Trading Day, the next following Scheduled
Trading Day).

[spacer.gif] [spacer.gif] [spacer.gif] Prepayment Amount: [spacer.gif] USD [•]

[spacer.gif] [spacer.gif] [spacer.gif] Counterparty Additional Payment Amount:
[spacer.gif] USD [•]

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Shares: [spacer.gif] As set forth
in the Trade Notification, to be a number of Shares equal to (a) the Prepayment
Amount divided by (b) [•]% of the Hedge Period Reference Price.


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] Maximum Shares: [spacer.gif] As set for
in the Trade Notification, to be a number of Shares equal to (a) the Prepayment
Amount divided by (b) [•]% of the Hedge Period Reference Price.

[spacer.gif] [spacer.gif] [spacer.gif] Ordinary Dividend Amount: [spacer.gif]
For any calendar quarter, USD [•]

[spacer.gif] [spacer.gif] 3.  Counterparty represents and warrants to GS&Co.
that neither it nor any ‘‘affiliated purchaser’’ (as defined in Rule 10b-18
under the Exchange Act) has made any purchases of blocks pursuant to the proviso
in Rule 10b-18(b)(4) under the Exchange Act during the four full calendar weeks
immediately preceding the Trade Date.

[spacer.gif] [spacer.gif] 4.  This Supplemental Confirmation may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Supplemental Confirmation by
signing and delivering one or more counterparts.

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Yours sincerely,   [spacer.gif]
[spacer.gif] GOLDMAN, SACHS & CO.   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Authorized Signatory

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Agreed and accepted by:
ASPEN INSURANCE HOLDINGS LIMITED By: [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] Name:   [spacer.gif] [spacer.gif] Title:


--------------------------------------------------------------------------------




Table of Contents

SCHEDULE B

TRADE NOTIFICATION

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] To: [spacer.gif]
[spacer.gif] Aspen Insurance Holdings Limited
Maxwell Roberts Building
1 Church Street
Hamilton, HM 11
Bermuda From: [spacer.gif] [spacer.gif] Goldman, Sachs & Co. Subject:
[spacer.gif] [spacer.gif] Collared Accelerated Stock Buyback Ref. No:
[spacer.gif] [spacer.gif] [Insert Reference No.] Date: [spacer.gif] [spacer.gif]
[•]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (‘‘GS&Co.’’) and Aspen
Insurance Holdings Limited (‘‘Counterparty’’) (together, the ‘‘Contracting
Parties’’) on the Trade Date specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date] (the ‘‘Supplemental
Confirmation’’) between the Contracting Parties, as amended and supplemented
from time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of September 28, 2007 (the ‘‘Master Confirmation’’)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation and the Supplemental
Confirmation govern this Trade Notification except as expressly modified below.

[spacer.gif] [spacer.gif] [spacer.gif] Trade Date: [spacer.gif] [•]

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Completion Date: [spacer.gif] [•]

[spacer.gif] [spacer.gif] [spacer.gif] Scheduled Termination Date: [spacer.gif]
[•]

[spacer.gif] [spacer.gif] [spacer.gif] Hedge Period Reference Price:
[spacer.gif] USD [•]

[spacer.gif] [spacer.gif] [spacer.gif] Minimum Shares: [spacer.gif] [•]

[spacer.gif] [spacer.gif] [spacer.gif] Maximum Shares: [spacer.gif] [•]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Yours sincerely,   [spacer.gif]
[spacer.gif] GOLDMAN, SACHS & CO.   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Authorized Signatory


--------------------------------------------------------------------------------




Table of Contents

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

[spacer.gif] [spacer.gif] 1.  The following Counterparty Settlement Provisions
shall apply to the extent indicated under the Master Confirmation:

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Currency: [spacer.gif] USD

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Method Election: [spacer.gif]
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word ‘‘Physical’’ in the sixth line thereof and
replacing it with the words ‘‘Net Share’’ and (ii) the Electing Party may make a
settlement method election only if the Electing Party represents and warrants to
GS&Co. in writing on the date it notifies GS&Co. of its election that, as of
such date, the Electing Party is not aware of any material non-public
information concerning Counterparty or the Shares and is electing the settlement
method in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws.

[spacer.gif] [spacer.gif] [spacer.gif] Electing Party: [spacer.gif] Counterparty

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Method Election Date:
[spacer.gif] The earlier of (i) the Scheduled Termination Date and (ii) the
Accelerated Termination Date, as the case may be; provided that if a Friendly
Transaction Announcement occurs after the Settlement Date, the Settlement Method
Election Date for the Second Settlement shall be the date of the Friendly
Transaction Announcement.

[spacer.gif] [spacer.gif] [spacer.gif] Default Settlement Method: [spacer.gif]
Cash Settlement

[spacer.gif] [spacer.gif] [spacer.gif] Forward Cash Settlement Amount:
[spacer.gif] The Number of Shares to be Delivered multiplied by the Settlement
Price; provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if the words ‘‘not less than the Minimum Shares’’ and ‘‘, but not
below zero’’ were deleted from the definition of Number of Shares to be
Delivered, as determined by the Calculation Agent minus (y) the actual Payment
Amount calculated for such early termination or cancellation (in each case, with
an amount that would have been owed by Counterparty expressed as a negative
number for purposes of this calculation).

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Price: [spacer.gif] The
average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif] [spacer.gif] Settlement Valuation Period: [spacer.gif]
A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Termination Date, or in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.

[spacer.gif] [spacer.gif] [spacer.gif] Cash Settlement: [spacer.gif] If Cash
Settlement is applicable, then Buyer shall pay to Seller the absolute value of
the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

[spacer.gif] [spacer.gif] [spacer.gif] Cash Settlement Payment Date:
[spacer.gif] The date one Settlement Cycle following the last day of the
Settlement Valuation Period.

[spacer.gif] [spacer.gif] [spacer.gif] Net Share Settlement Procedures:
[spacer.gif] If Net Share Settlement is applicable, Net Share Settlement shall
be made in accordance with paragraphs 2 through 7 below.

[spacer.gif] [spacer.gif] 2.  Net Share Settlement shall be made by delivery on
the Cash Settlement Payment Date of a number of Shares satisfying the conditions
set forth in paragraph 3 below (the ‘‘Registered Settlement Shares’’), or a
number of Shares not satisfying such conditions (the ‘‘Unregistered Settlement
Shares’’), in either case with a value equal to the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to GS&Co. (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent.

[spacer.gif] [spacer.gif] 3.  Counterparty may only deliver Registered
Settlement Shares pursuant to paragraph 2 above if:

(a)    a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the ‘‘Registration Statement’’) shall have been
filed with, and declared effective by, the Securities and Exchange Commission
under the Securities Act on or prior to the date of delivery, and no stop order
shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the ‘‘Prospectus’’) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;

(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;

(c)    as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its discretion; and

(d)    as of the date of delivery, an agreement (the ‘‘Underwriting Agreement’’)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates.

[spacer.gif] [spacer.gif] 4.  If Counterparty delivers Unregistered Settlement
Shares pursuant to paragraph 2 above:

(a)    all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;


--------------------------------------------------------------------------------




Table of Contents

(b)    as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); and

(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
‘‘Private Placement Agreement’’) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.

[spacer.gif] [spacer.gif] 5.  GS&Co., itself or through an affiliate (the
‘‘Selling Agent’’) or any underwriter(s), will sell all, or such lesser portion
as may be required hereunder, of the Registered Settlement Shares or
Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the ‘‘Settlement Shares’’) delivered by Counterparty to GS&Co.
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by GS&Co., is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the ‘‘Final Resale
Date’’). If the proceeds of any sale(s) made by GS&Co., the Selling Agent or any
underwriter(s), net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with carrying charges and
expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the ‘‘Net Proceeds’’) exceed the
absolute value of the Forward Cash Settlement Amount, GS&Co. will refund, in
U.S. Dollars, such excess to Counterparty on the date that is three (3) Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, GS&Co. shall return to Counterparty on that date such
unsold Shares.

[spacer.gif] [spacer.gif] 6.  If the Calculation Agent determines that the Net
Proceeds received from the sale of the Registered Settlement Shares or
Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to this
paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in U.S. Dollars by which the Net Proceeds are less than the
absolute value of the Forward Cash Settlement Amount being the ‘‘Shortfall’’ and
the date on which such determination is made, the ‘‘Deficiency Determination
Date’’), Counterparty shall on the Exchange Business Day next succeeding the
Deficiency Determination Date (the ‘‘Makewhole Notice Date’’) deliver to GS&Co.,
through the Selling Agent, a notice of Counterparty’s election that Counterparty
shall either (i) pay an amount in cash equal to the Shortfall on the day that is
one (1) New York Business Day after the Makewhole Notice Date, or (ii) deliver
additional Shares. If Counterparty elects to deliver to GS&Co. additional
Shares, then Counterparty shall deliver additional Shares in compliance with the
terms and conditions of paragraph 3 or paragraph 4 above, as the case may be
(the ‘‘Makewhole Shares’’), on the first Clearance System Business Day which is
also an Exchange Business Day following the Makewhole Notice Date in such number
as the Calculation Agent reasonably believes would have a market value on that


--------------------------------------------------------------------------------




Table of Contents

[spacer.gif] [spacer.gif]   Exchange Business Day equal to the Shortfall. Such
Makewhole Shares shall be sold by GS&Co. in accordance with the provisions
above; provided that if the sum of the Net Proceeds from the sale of the
originally delivered Shares and the Net Proceeds from the sale of any Makewhole
Shares is less than the absolute value of the Forward Cash Settlement Amount
then Counterparty shall, at its election, either make such cash payment or
deliver to GS&Co. further Makewhole Shares until such Shortfall has been reduced
to zero.

[spacer.gif] [spacer.gif] 7.  Notwithstanding the foregoing, in no event shall
the aggregate number of Settlement Shares and Makewhole Shares be greater than
the Reserved Shares minus the amount of any Shares actually delivered by
Counterparty under any other Transaction(s) under this Master Confirmation (the
result of such calculation, the ‘‘Capped Number’’). Counterparty represents and
warrants (which shall be deemed to be repeated on each day that a Transaction is
outstanding) that the Capped Number is equal to or less than the number of
Shares determined according to the following formula:

A − B

[spacer.gif] [spacer.gif] [spacer.gif] Where  A = the number of authorized but
unissued shares of the Counterparty that are not reserved for future issuance on
the date of the determination of the Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

‘‘Reserved Shares’’ means initially, 1,400,000 Shares. The Reserved Shares may
be increased or decreased in a Supplemental Confirmation.


--------------------------------------------------------------------------------
